Citation Nr: 0637957
Decision Date: 12/06/06	Archive Date: 01/18/07

DOCKET NO. 00-00 397                        DATE DEC 06 2006

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for adenocarcinoma, left kidney.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 1953.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran testified in support of this claim at hearings held before a Decision Review Officer at the RO in April 2000 and the undersigned, by video conference, in May 2002.

In August 2002, the Board affirmed the RO's September 1999 rating decision. The veteran then appealed the Board's decision to the United States Court of Veterans Appeals (Court). In July 2004, based on a Joint Motion For Remand (joint motion), the Court vacated the Board's August 2002 decision and remanded the claim to the Board for readjudication consistent with the joint motion. In December 2004, the Board, in turn; remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C.

REMAND

In a letter dated August 28, 2006, the attorney who had previously represented the veteran notified the Board that she was withdrawing her representation of the veteran. In a September 8, 2006 letter; the Board advised the veteran of his right to have a service organization represent him. In response, on a VA Form 21-22, dated October 5, 2006, the veteran appointed the Texas Veterans Commission to represent him in his appeal.

-2



As the veteran's accredited representative has not had the .opportunity to review the claims folder and submit any presentation on his behalf, the case must be REMANDED to afford the veteran full due process.

The veteran's appointed representative, Texas Veterans Commission, should be afforded the opportunity to review the claims folder and submit a VA Form 646 on the veteran's behalf

Thereafter, the claim should be returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

V. L. Jordan
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Veterans Appeals. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b} (1997).

- 3 



